Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 1 of 19

wv
eer

STATE OF MISSISSIPPI

 

OFFICE OF THE ATTORNEY GENERAL

JIM HOOD HUMAN SERVICES
ATTORNEY GENERAL DIVISION

December 4, 2015

RECEIVED

Geraldine T. Kelly NEC 07 208

ADR Mediator

U.S. Equal Employment Opportunity Commission U.S. EEOC/JAO
Jackson Area Office

100 West Capital Street

Suite 338

Jackson, Mississippi 39269

Re: Angela Z. Fields v. Mississippi Department of Human Services
EEOC Number: 423-2015-02322.

Dear Ms. Kelly:

Enclosed please find the response of the Mississippi Department of Human Services to your
request for information and records regarding the above referenced EEOC Charge Number.

Please feel free to contact me should you have additional questions or concerns. Thank you
for your consideration of this matter.

Sincerely,

Special Assistant Attorney General

EXH\BIT 14

750 N. STATE STREET - POST OFFICE BOX 220- JACKSON, MISSISSIPPI 39205
TELEPHONE (601) 359-4239 - FACSIMILE (601) 359-4240

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 2 of 19

© a a

Charging Party: Angela Z. Fields
Respondent: Mississippi Department of Human Services
EEOC Charge No.: 423-2015-02322

 

REQUEST FOR INFORMATION
1, Give the correct name and address of the facility named in the charge.

Mississippi Department of Human Services
750 North State Street
Jackson, Mississippi 39202

a State the total number of persons who were employed by your organization during the
relevant period. Include both full and part-time employees. How many employees are
employed by your organization at the present time. ;

3,429 employed during the relevant period of January 1, 2014. There are 3,320 employed
presently.

3; Supply an organizational chart, statement, or documents which describe your structure,
indicating, if any, the relationship between it and superior and subordinate establishments
within the organization.

See Exhibit “A.”

4, Supply a statement or documents which identify the principal product or service of the
named facility.

The MDHS Mission Statement: To provide for people in need of optimizing all available
resources to sustain the family unit and to encourage traditional family values thereby

promoting self-sufficiency and personal responsibility for all Mississippians

5. State the legal status of your organization, i.e., corporation, partnership, tax-exempt non
profit, etc. If incorporated, identify the state of incorporation.

State Agency.

6. State whether your organization has a contract with any agency of the federal government
or a subcontractor on a project which receives federal funding. Is your organization covered
by the provisions of Executive Order 11246? If your answer is yes, has your organization
been the subject of a compliance review by the OFCCP at any time during the past two
years?

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 3 of 19

) ; a

a) Yes. b) Yes. c) No.

Submit a written position statement on each of the allegations of the charge, accompanied
by documentary evidence and/or written statements, where appropriate. Also include any
additional information and explanation you deem relevant to the charge.

Ms. Angela Fields has not been discriminated against in violation of the American with
Disabilities Act of 1990, as amended. Under the ADA, it is necessary that any limitations
be measured against the essential functions of the employee’ position. Specifically,
reasonable workplace accommodations are intended to enable the employee to perform
his/her job to the same standard as their contemporaries within the same job class. The
Disabilities’ Act of 1990 states “Reasonable workplace accommodations are provided by
the employer to assist the employee in performing the essential functions of his/her job.”
In this case, Ms. Fields’ healthcare provider(s) is requesting that she not perform the
primary essential functions of her job. In situations where an employee is no longer able
to perform his/her job, an essentially equivalent job is afforded, if one exists. Our search
has determined that there areno jobs essentially equivalent to Ms. Fields’ current position
as a DHS-Family Protection Specialist, Advanced. In cases such as Ms. Fields’ where no
equivalent job exists, the Act Says “the employer will search for a job suitable for the
employee, even if it results in a material reduction.” Other suitable Positions are social
work positions which would still entail her going out into the field and may require her
to climb stairs. However, the agency continues to search for a suitable position for Ms.
Fields that would avoid her having to go into homes, climb Stairs, travel or have a
reduction in salary. Ms. Fields is not being discriminated or retaliated against for any
reason. Positions have been identified that would meet the requirements of her medical
Statement. However, Ms. Fields has repeatedly stated that she does not wish to take a
lesser paying position. As a result the agency continues to search for a position that would
accommodate her needs in compliance with her medical restrictions.

We are an equal opportunity employer and assures equal employment opportunities to all
persons regardless of political affiliation, race, color, handicap, genetic information,
religion, national origin, sex, religious creed, age, or disability.

Submit copies of all written rules, policies and procedures relating to the issue(s) raised in
the charge. If such does not exist in written form, explain the rules, policies and procedures.

See Exhibit “B.”

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 4 of 19

~ @

BASIS: RETALIATION

F

List by name, and position all officials of your organization who have been informed of, or
knew of all the allegations of discrimination made by the Charging Party, if any. For each
person listed, state the date such notification was received, the nature of the notification, and
the person’s response to it. Submit all documents which state, describe, reference, or relate
to the notification of the Charging Party’s compliance.

No one in this agency was informed of or knew of the allegations of discrimination made
by Charging Party.

Describe any personnel action(s) involving Charging Party taken after the earliest date any
person in your organization had knowledge of Charging Party’s allegation(s) of
discrimination. Submit all documents which state, describe, reference, or relate to these
personnel actions.

No personnel actions involving Charging Party has been taken since the agency had
knowledge of allegation(s) of discrimination.

 
Case 3:16-cv-00839-HTW-FKB° Document 29-11 Filed 05/24/19- Page 5 of 19

ia @ -

EXHIBIT “A”

 
REGION 3, SOUTH
HINDS COUNTY

Division of Family/Childrens' Services

 

DHS-Area Social Work Supv

37.5 E 0413

 

Region3 Hinds

 

 

 

 

Clerk Typist Senior

18.0 N 8911

 

 

 

Department of Human Services
Agency 90650/0662 FY 2016
July 1, 2015 Revised 7/22/2015
Page 319

 

ee

DHS-Family Prot. Spec.

1368 8156
216 E 1367

 

 

DHS-Family Prot. Spec., || DHS-Family Prot. Worker I | DHS-Family Prot. Worker Il

Advanced

 

 

8092
32,7 E 9112 23.6 E

1393 1139
2/6 1365

 

 

 

Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 6 of 19

HindReg3 .opx
*Time-Limited

 

 
Case 3:16-cv-00839-HTW-FKB: Document 29-11 Filed 05/24/19 Page 7 of 19

OQ @

EXHIBIT “B”

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 8 of 19

B MISSISSIPPI

B smc PERSONNEL BOARD

MISSISSIPPI
STATE EMPLOYEE HANDBOOK

EFFECTIVE DATE 7/1/2015

BOARD MEMBERS
ALWYN H. LUCKEY, CHAIRMAN
NICK P. ARDILLO, VICE CHAIRMAN
DONALD G. BROWN
DONALD R. TAYLOR
J. LEE YANCEY

EXECUTIVE DIRECTOR
DEANNE MOSLEY

210 EAST CAPITOL STREET, SUITE 800 » JACKSON, MISSISSIPPI 39201
PHONE: (601) 359-1406 * FAX: (601) 359-2729 » WWW.MSPB.MS.GOV

 

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 9 of 19

Q : 2 ;

Special Procedure for Claims of Harassment or Discrimination

If the employee’s grievance is a complaint of unlawful discrimination or harassment and
the source of the alleged discrimination or harassment is in the employee’s chain of
command, the employee may skip the source of the alleged discrimination or
harassment’s level of management by proceeding to the next step in the process and filing
the grievance directly with the discriminating or harassing supervisor’s supervisor. If the
alleged source of the discrimination or harassment is the employee’s agency head, then
the employee may contact the MSPB Executive Director for assistance and may be
advised to file an appeal directly with the Employee Appeals Board without exhausting
agency level remedies.

Time Limit

If a grievance is not presented within the time limits as set forth above, it will be
considered waived. Ifa grievance is not advanced to the next step within the specified
time limit or an agreed extension thereof, it will be considered settled on the basis of the
supervisor's, appointing authority's or designee's last answer. If the supervisor,
appointing authority, or designee does not answer the grievance within the specified time
limit, the employee may elect to treat the relief requested as denied at that step and
immediately appeal the grievance to the next step. Time limits on each step may be
extended by mutual written agreement of the parties involved.

8.6 AMERICANS WITH DISABILITIES ACT GRIEVANCE PROCEDURE

A. Any applicant for an employment position or employee who has reason to believe
that they have been unlawfully discriminated against by a State agency on the
basis of disability may file a grievance in accordance with this separate grievance
procedure. A copy of the ADA Grievance Form can be found at
http://www.mspb.ms.gov and in Appendix B of this Handbook. Implementation
of this separate Americans with Disabilities Act (ADA) Grievance Procedure is

not intended to prohibit an applicant or State employee from utilizing the existing
grievance procedures. Grievants are not required to exhaust this separate ADA
Grievance Procedure prior to filing a complaint with an applicable federal agency.

B. The ADA Grievance Procedure begins with the individual who is filing the
gtievance preparing and submitting a written statement. The statement should
contain the name, address, and telephone number of the individual or their
authorized representative filing the complaint; a brief and specific description of
the situation, incident, or condition being grieved and reasons therefore; identity
of the grievant; identity of witnesses, if any; the remedy the individual is seeking;
and the signature of the individual filing the grievance properly dated by this
individual. (See Appendix B for a sample form.)

C. The grievance should be submitted to the human resources director or ADA
coordinator of the agency where the alleged discrimination occurred within seven
(7) working days of when the grievant became aware of the cause of the
complaint.

Chapter 8 — Page 4 Mississippi State Employee Handbook

« anae

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 10 of 19

@ _ 2

D. The agency's human resources director, ADA coordinator, or a designee will have
three (3) working days to provide to the grievant a written acknowledgment of the
grievance.

E. The agency human resources director, ADA coordinator, or a designee will
promptly conduct a review of the issues involved in the grievance. If a resolution
of the grievance is mutually agreeable by the parties involved, the agency human
resources director or ADA coordinator will facilitate arrangement of the
resolution and make a record of this agreement. If no resolution is possible, the
human resources director, ADA coordinator, or a designee will provide a written
response to the grievant outlining all of the relevant issues concerning the
gtievance. This response shall be approved by the agency head or appointing
authority and must be completed no later than fifteen (15)working days from the
agency's receipt of the grievance.

F. If a grievance is not presented within the time lines as set forth herein above, it
will be considered waived absent an extension by written mutual consent. If the
human resources director, ADA coordinator, or designee does not answer or
acknowledge receipt of the grievance within the specified time lines, the grievant
may elect to treat the grievance as denied at that point and immediately appeal the
grievance to the Mississippi Employee Appeals Board unless an extension of time
is granted to the human resources director, ADA coordinator, or designee to
respond by written mutual agreement..

Chapter 8 — Page 5 Mississippi State Employee Handbook

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 ©

Filed 05/24/19 Page 11-of 1

e,
{ss

Effective Date: March 1, 2010

HANDBOOK ACKNOWLEDGEMENT
By my signature below, | acknowledge receipt of the March 2010
Employee Handbook. [fis my

general guide regarding rules a

Mississippi State
responsibility to read this handbook,
nd regulations of employment in state government.
e
mela “2 tds
‘Emploype

 

 

 

which serves as a
Name (please print) Employe/Signature
Social Security Number

 

 

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 12 of 19
U.S. Equal Employment Opportunity Commission

Jackson Area Office 100 West Capitol Street
Suite 338

Jackson, MS 39269

(601) 948-8466

TTY (601) 948-8469

Fax: (601) 948-8401

 

Charging Party: Angela Z. Fields
EEOC Charge No.: 423-2015-02322
October 9, 2015
Gloria Jackson, Personnel Director
MISSISSIPPI DEPARTMENT OF HUMAN SERVICES
Division of Human Resources
P. O. Box 352
Jackson, MS 39205

Dear Ms. Jackson:

Your organization is hereby requested to submit information and records relevant to the subject charge of
discrimination. The Commission is required by law to investigate charges filed with it, and the enclosed
request for information does not necessarily represent the entire body of evidence which we need to
obtain from your organization in order that a proper determination as to merits of the charge can be
made. Please submit a response to the requested information by the deadline cited below.

The information will only be disclosed in accordance with 29 C.F.R. 1601.22, or otherwise made public if

the charge results in litigation.
Sincerely, sh ts

Wilma J. Scott
Area Office a

Response Deadline Date: November 9, 2015

The following dates are considered to be the “relevant period” for the attached Request for Information:
January 1, 2014 - October 9, 2015

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 13 of 19

@

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

REQUEST FOR INFORMATION

 

Charging Party: Angela Z. Fields
Respondent: MISSISSIPP! DEPARTMENT OF HUMAN SERVICES
EEOC Charge No.: 423-2015-02322

1. Give the correct name and address of the facility named in the charge.

2. State the total number of persons who were employed by your organization during the
relevant period. Include both full and part-time employees. How many employees are employed
by your organization at the present time?

3. Supply an organizational chart, statement, or documents which describe your structure,

indicating, if any, the relationship between it and superior and subordinate establishments within
the organization.

4. Supply a statement or documents which identify the principal product or service of the named
facility.

5. State the legal status of your organization, ie., corporation, partnership, tax-exempt non-
profit, etc. If incorporated, identify the state of incorporation.

6. State whether your organization has a contract with any agency of the federal government or
is a subcontractor on a project which receives federal funding. Is your organization covered by
the provisions of Executive Order 11246? If your answer is yes, has your organization been the
subject of a compliance review by the OFCCP at any time during the past two years?

7. Submit a written position statement on each of the allegations of the charge, accompanied by
documentary evidence and/or written statements, where appropriate. Also include any
additional information and explanation you deem relevant to the charge.

8. Submit copies of all written rules, policies and procedures relating to the issue(s) raised in the
charge. If such does not exist in written form, explain the rules, policies and procedures.

 
Case ee Document 29-11 Filed 05/24/19 Page 14 of 19
Basis: RETALIATION

1. List by name, and position all officials of your organization who have been informed of, or
knew of all the allegations of discrimination made by the Charging Party, if any. For each
person listed, state the date such notification was received, the nature of the notification, and
the person's response to it. Submit all documents which state, describe, reference, or relate to
the notification of the Charging Party's complaint.

2. Describe any personnel action(s) involving Charging Party taken after the earliest date any
person in your organization had knowledge of Charging Party's allegation(s) of discrimination.
Submit all documents which state, describe, reference, or relate to these personnel actions.

 
Case 3:16-cv-00839-HTW-FKB~ Document 29-11 Filed 05/24/19 Page 1s of 19

U.S. Quoc EMPLOYMENT OPPORTUNITY COREMESSION

Jackson Area Office

Dr. A. H. McCoy Federal Building
100 W. Capitol Street, Suite 338 '

Jackson, MS 39269

Jackson Direct Dial: (601) 948-8466

TTY (601) 948-8469

FAX (601) 948-8401

Website: www.ccoc.gov

 

October 9, 2015

Gloria Jackson, Personnel Director
Mississippi Department of Human Services
Division of Human Resources

P.O. Box 352

Jackson, MS 39205

Re: Angela Z. Fields v. Mississippi Department of Human Services
EEOC Charge No. 423-2015-02322

Dear Ms. Jackson:

A charge of unlawful discrimination has been filed against your company, Mississippi Department of
Human Services, by Angela Z. Fields, the Charging Party. In an effort to expedite the charge resolution
process, your charge has been selected for mediation by the Equal Employment Opportunity Commission
(EEOC). Mediation is an informal process in which those involved in a dispute jointly explore and
reconcile their differences. Mediation is offered as an alternative to the often lengthy investigative process
traditionally used to determine the merits of charges of discrimination filed with EEOC. The purpose of
mediation is to help the parties reach a fair and expeditious resolution of the charge prior to an
investigation. If the charge is resolved during the mediation process, the charge will be closed and the
terms of the agreement will end further processing by the Commission.

Mediation focuses on a resolution of the underlying dispute by addressing the interests of both parties. It
is not a forum for reaching a determination on whether discrimination occurred. Therefore, any
agreement reached during mediation does not constitute an admission that discrimination occurred.
However, the agreement will resolve the employment dispute.

Participation in the mediation program is completely voluntary. If you decide to participate in the
mediation program, the individual representing your entity during the mediation session must have
authority to settle the case at the scheduled mediation.

The “Agreement to Mediate” is enclosed. You should complete and return the agreement if you are

interested in mediating this charge. If we do not hear from you within 15 days from the date of this letter,
the charge may be assigned to an investigator and processed under normal charge processing procedures.

If you have any questions as the mediation program, please call me at (601) 948-8459.

Sincerely,

Bed

ADR pea:
Enclosure — OESIINd 82 L590 8192

OE Dai gat:

   

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 16 of 19
U.S. Equal Employment Opportunity Commission |

Jackson Area Office 100 West Capitol Street
Suite 338

Jackson, MS 39269

(601) 948-8466

TTY (601) 948-8469

Fax: (601) 948-8401

 

Charging Party: Angela Z. Fields
EEOC Charge No.: 423-2015-02322

October 9, 2015
Gloria Jackson, Personnel Director

MISSISSIPP!| DEPARTMENT OF HUMAN SERVICES
Division of Human Resources

P. O. Box 352

Jackson, MS 39205

Dear Ms. Jackson:

Your organization is hereby requested to submit information and records relevant to the subject charge of
discrimination. The Commission is required by law to investigate charges filed with it, and the enclosed
request for information does not necessarily represent the entire body of evidence which we need to
obtain from your organization in order that a proper determination as to merits of the charge can be
made. Please submit a response to the requested information by the deadline cited below.

The information will only be disclosed in accordance with 29 C.F.R. 1601.22, or otherwise made public if
the charge results in litigation.

Sincerely,

aasef

Low a AM
Area Office Dietie_\

Response Deadline Date: November 9, 2015

The following dates are considered to be the “relevant period” for the attached Request for Information:
January 1, 2014 - October 9, 2015 ,

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 17 of 19

) .
See

JACKSON AREA OFFICE

AGREEMENT TO MEDIATION

The employer is in-receipt of Charge No. 423-2015-02322. The employer is interested in
resolving this charge through the Equal Employment Opportunity Commission’s (EEOC)
Alternate Dispute Resolution (mediation) process.

We understand that the charge has been selected for mediation and the charge will be mediated
by an EEOC mediator or an external mediator on contract to the Commission.

We understand that the mediation process is voluntary and non-binding. We understand that
either the Charging Party or Respondent may opt out of mediation at any time without adversely
affecting the way the EEOC will process the charge. If the charge is not resolved through
mediation, it will be processed through EEOC’s charge processing procedure. Should the charge
be resolved through mediation, the EEOC will terminate its processing of the charge and the
Charging Party will waive his/her right to sue in Federal Court.

We understand that the mediation process is confidential. The employer will not disclose any
information discussed within the mediation process or the outcome of the mediation process.
The employer does authorize an external mediator, if applicable, to disclose to the EEOC’s
Birmingham District Office the final results of the mediation process and any benefits received
by the complainant. This information is collected for ADR program evaluation purposes only.

By consenting to participate in this mediation, the employer agrees to cooperate with the EEOC
and the mediator toward resolving the charge.

We have tentatively scheduled your mediation conference for: Date to be determined.

O Yes, I will participate:
Name and telephone number of Representative attending

 

 

(propose dates you are available for a mediation conference)

U I do not wish to participate in the ADR process. I will submit my response to the
charge and supporting documentation within 30 days.

 

Signature for the Respondent Date
(Please print/sign name)

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 18 of 19

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

REQUEST FOR INFORMATION

 

Charging Party: Angela Z. Fields
Respondent: MISSISSIPPI DEPARTMENT OF HUMAN SERVICES
EEOC Charge No.: 423-2015-02322

1. Give the correct name and address of the facility named in the charge.

2. State the total number of persons who were employed by your organization during the

relevant period. Include both full and part-time employees. How many employees are employed
by your organization at the present time? .

3. Supply an organizational chart, statement, or documents which describe your structure,

indicating, if any, the relationship between it and superior and subordinate establishments within
the organization.

4. Supply a statement or documents which identify the principal product or service of the named
facility.

5. State the legal status of your organization, i.e., corporation, partnership, tax-exempt non-
profit, etc. If incorporated, identify the state of incorporation.

6. State whether your organization has a contract with any agency of the federal government or
is a subcontractor on a project which receives federal funding. Is your organization covered by
the provisions of Executive Order 11246? If your answer is yes, has your organization been the
subject of a compliance review by the OFCCP at any time during the past two years?

7. Submit a written position statement on each of the allegations of the charge, accompanied by

documentary evidence and/or written statements, where appropriate. Also include any
additional information and explanation you deem relevant to the charge.

8. Submit copies of all written rules, policies and procedures relating to the issue(s) raised in the
charge. If such does not exist in written form, explain the rules, policies and procedures.

 
Case 3:16-cv-00839-HTW-FKB Document 29-11 Filed 05/24/19 Page 19 of 19

a
ee

Basis: RETALIATION

1. List by name, and position all officials of your organization who have been informed of, or
knew of all the allegations of discrimination made by the Charging Party, if any. For each
person listed, state the date such notification was received, the nature of the notification, and
the person's response to it. Submit all documents which state, describe, reference, or relate to
the notification of the Charging Party's complaint.

2. Describe any personnel action(s) involving Charging Party taken after the earliest date any
person in your organization had knowledge of Charging Party's allegation(s) of discrimination.
Submit all documents which state, describe, reference, or relate to these personnel actions.

 
